DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Wherein the prior art does not teach the crankshaft coupled with the first piston via a first crank journal and coupled with the second piston via a cam.



Allowable Subject Matter
Claims 18-20 are allowed wherein the prior art does not teach the crankshaft coupled with the first piston via a first crank journal and coupled with the second piston via a cam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Betzmeir (US 2007/0079788) in view of Wirth et al (2015/0345410 hereinafter “Wirth”).

In regards to claim 1:

	Betzmeir does not teach an ignition source at least partially disposed within the combustion chamber.
	Wirth teaches an ignition source (92) at least partially disposed within the combustion chamber in order to ignite an air fuel mixture inside of the combustion chamber.
	It would have been obvious to one of ordinary skill in the art to have an ignition source at least partially disposed within the combustion chamber in order to ignite an air fuel mixture inside of the combustion chamber.
	

	Betzmeir teaches the second piston including a reciprocating mass, wherein the second piston comprises mass and wherein the second piston reciprocates within the second cylinder.

In regards to claim 3:
	Betzmeir teaches the reciprocating mass at least partially counter balances reciprocating movement of the first piston.

In regards to claim 4:
	Betzmeir teaches the reciprocating mass tunes a vibrational characteristic of the internal combustion engine.

In regards to claim 5:
	Betzmeir teaches the second piston is arranged in a parallel, inline configuration relative to the first piston.

In regards to claim 6:
	Betzmeir teaches the second piston is offset relative to the first piston (Shown in Figure 3).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Betzmeir as applied to claim 1 above and further in view of Ingersoll et al (US 2011/0258999 hereinafter “Ingersoll”).

In regards to claim 11:
	Betzmeir does not teach the second cylinder including a vent allowing air to enter and exit the second cylinder during reciprocation of the second piston.
	Ingersoll teaches a working cylinder including a vent to allow air to enter and exit the cylinder (via 730 and 728) in order to allow a working fluid to enter the cylinder.
	It would have been obvious to one of ordinary skill in the art to have a vent to allow air to enter and exit in order to allow a working fluid to enter the cylinder.

Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Betzmeir in view of Wirth and Ingersoll.

In regards to claim 12:
	Betzmeir teaches an internal combustion engine comprising a first piston (3) reciprocatingly disposed in a first cylinder (2), a combustion chamber (20) fluidly coupled with the first cylinder, an intake valve (22) providing selective fluid communication between an intake system and the combustion chamber, an exhaust valve (24) providing selective fluid communication between an exhaust system and the combustion chamber, a second piston (103) reciprocatingly disposed within a second cylinder (102), wherein the second piston includes a reciprocating mass configured to at 
	Betzmeir does not teach an ignition source at least partially disposed within the combustion chamber and the second cylinder having a vent to allow air to enter and exit during reciprocation of the second cylinder.
	Wirth teaches an ignition source (92) at least partially disposed within the combustion chamber in order to ignite an air fuel mixture inside of the combustion chamber.
Ingersoll teaches a working cylinder including a vent to allow air to enter and exit the cylinder (via 730 and 728) in order to allow a working fluid to enter the cylinder.
	It would have been obvious to one of ordinary skill in the art to have an ignition source at least partially disposed within the combustion chamber in order to ignite an air fuel mixture inside of the combustion chamber. It would have been obvious to one of ordinary skill in the art to have a vent to allow air to enter and exit in order to allow a working fluid to enter the cylinder.

In regards to claim 13:


In regards to claim 16:
	Betzmeir teaches the second piston is arranged in a parallel, inline configuration relative to the first piston.

In regards to claim 17:
	Betzmeir teaches the second piston is offset relative to the first piston.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Betzmeir in view of.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 11-13 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747